Citation Nr: 1709861	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  09-37 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1961 to October 1963.  He died in April 2005 and the appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2014, the appeal was remanded for further development.  In a March 2016 decision, the Board reopened the claim, determining that the criteria for reconsidering the appellant's claim for service connection for the cause of the Veteran's death had been met.  See 38 C.F.R. § 3.156(c)(1) (2016).


FINDINGS OF FACT

1.  The Veteran died in April 2005.  The cause of death was cardiopulmonary arrest due to cardiomyopathy, with contributing causes of prostate cancer, coronary artery disease, and congestive cardiomyopathy.  

2. Cardiomyopathy (including congestive cardiomyopathy), prostate cancer, or coronary artery disease were not manifest in service or within one year of separation and is not attributable to service.

3.  The Veteran did not have service in-country in Vietnam between January 9, 1962, and May 7, 1975, service in the waters offshore involving duty or visitation in the Republic of Vietnam, or service in the inland waters of Vietnam.

4.  The Veteran was not exposed to herbicides during service.

CONCLUSION OF LAW

The requirements for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1113, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to provide notice to the Veteran with respect to the evidence required for establishing entitlement to Dependency and Indemnity Compensation (DIC).  VA satisfied this duty with May 2005 and May 2007 pre-adjudication letters.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, including providing a medical opinion if requested, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2014); Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); 38 C.F.R. § 3.159 (2016).  

In its March 2016 remand, the Board directed the RO or Appeals Management Center (now known as the Appeals Management Office (AMO)) to attempt to obtain from any appropriate repository, to specifically include the U.S. Armed Services Center for Research of Unit Records (now known as the Joint Services Records Research Center (JSRRC)), any records corroborating the Veteran's temporary duty in the Republic of Vietnam.  The RO or AMO was also instructed that if these records were deemed unavailable, or it was determined that further attempts to obtain those records would be futile, a formal finding documenting the efforts made should be prepared and the appellant should be notified in accordance with 38 C.F.R. § 3.159.  

The requests for unit history and Vietnam service were responded to by the JSRRC in August and October 2016.  JSRRC did not find evidence that the Veteran had service in Vietnam or that he was assigned to a unit that was present in Vietnam.  A Supplemental Statement of the Case dated October 2016 informed the appellant of the findings from JSRRC.   

The Board also notes that a March 2014 request to the National Personnel Records Center resulted in the Veteran's service personnel and treatment record being obtained and associated with the claims file; including his service abstract with dates of assignment and locations, as well as his periods of leave while stationed in Japan.  Thus, VA complied with the Board's remands to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board has carefully reviewed the appellant's statements and concludes that she has not identified further evidence not already of record, nor has she requested further assistance in the development of her claim.
  
Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim.

Laws and Regulations

The appellant, who is the Veteran's surviving spouse, has claimed entitlement to DIC.  DIC is payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5 (2016).  To establish service connection for the cause of a Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service connected disability to constitute a contributory cause, it is not sufficient to show that it causally shared in producing death, but it must be shown that there was a causal connection.  Id.

Prior to his death, the Veteran asserted that he had service in the Republic of Vietnam, and the appellant bases her theory of entitlement on that prospect.  VA regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, such as coronary artery disease and prostate cancer, shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. §§ 1113, 1116 and 38 C.F.R. §§ 3.307(d), 3.309(e).

Service Connection for Cause of Death

I.  Herbicide Exposure

The Veteran asserted prior to his death that his prostate cancer was related to exposure to tactical herbicide while on active duty, and implied that his exposure was based on service in Vietnam.  See March 2003 Statement in Support of Claim ("I am working on getting more evidence . . . regarding my actual presence in Vietnam.").  The appellant also asserted that her husband served in Vietnam and is entitled to a presumption of herbicide exposure.  

However, the Veteran's service personnel records document that the Veteran's only service outside of the continental United States involved service in Japan.  See DA Form 24 Section 5 ("Service Outside Continental United States"); DA Form 20 Section 29 ("Foreign Service").  The personnel records also document the Veteran's assignments, including travel; although the records document May 1962 travel to Japan and October 1963 travel to the continental United States, it does not document any additional foreign travel.  See DA Form 24 Section 4 ("Chronological Record of Military Service").  Further, in researching the Veteran's records, the JSRRC did not uncover any evidence that the Veteran, or his assigned infantry unit, traveled to Vietnam or had any temporary duty assignments in Vietnam.  

Other than the Veteran's and appellant's assertion that the Veteran served in Vietnam, the appellant submitted a January 2005 buddy statement.  In that statement, L.K. asserted that he was stationed in Japan, and was apparently assigned to the same unit as the Veteran.  L.K. contended that he flew to the Philippines in July 1963, parachuted into Thailand, moved by train and foot into Cambodia, and looked for supply lines from Laos and Cambodia into South Vietnam.  L.K. then returned to Okinawa in September 1963 and was discharged in October 1963.    

The Board finds that the lay statement from L.K. dated January 2005 is consistent with the service personnel records and is credible in regard to the Veteran participating in a training exercise in 1963.  Indeed, the Veteran's service personnel records show reassignment to Company B of the 1st Battalion, 503rd Infantry and attachment to the 173rd Airborne for training exercises between June 1963 to September 1963.  Additionally, a May 2016 JSRRC response showed that Company B, 1st Battalion, 503rd Infantry, to which the Veteran was assigned, and the 173rd Airborne conducted training exercises from June 1963 to December 1963.

In regard to the credibility of the January 2005 lay statement from L.K. as to the location of the training in 1963, however, the Board notes that these assertions are inconsistent with and outweighed by the service personnel records showing the Veteran was only present in Japan during his foreign service, and JSRRC's response specifically indicating that there was no evidence that any training mission involved travel to or temporary duty in the Philippines, Thailand, Cambodia, and Vietnam.  See JSRRC responses dated August 2016 and October 2016.  The Board notes there is no evidence of orders or flight manifests regarding the Veteran's purported travel from Japan to the Philippines, or from the Philippines to Cambodia, Laos, or South Vietnam.  

These inconsistencies compel the Board to find that the Veteran's and L.K.'s recollection, and the appellant's assertion as to the Veteran's service in Vietnam are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (Board must evaluate credibility of all evidence; lay statements may be evaluated based on, inter alia, inconsistent statements, facial plausibility, and consistency with other evidence of record).  To be clear, the Board is not questioning the Veteran's or L.K.'s honesty or moral character.  Both the Veteran and L.K. were attempting to recollect events that transpired a long time ago, and the passage of time, along with the inconsistencies noted above, compels the conclusion that the Veteran and L.K. are not accurate historians as to these particular statements.  See id. at 510-11.  Therefore the Board cannot assign the Veteran's or L.K.'s statements as to service in Vietnam, or to the appellant's statement relaying what she may have been told by the Veteran, any significant probative weight.  Id.  

The Board discerns no additional basis for finding that the Veteran was exposed to herbicides during his service.  Thus, the preponderance of the evidence weighs against a finding that the Veteran was exposed to herbicides during service, and service connection for the cause of the Veteran's death is not warranted on the basis of herbicide exposure.  See 38 U.S.C. § 5107(a) (West 2014).  
II. Other Theories of Service Connection

Although no other theory of service connection was asserted by the Veteran in his lifetime or by the appellant, the Board has also considered whether service connection for the cause of the Veteran's death may be warranted under other theories of entitlement.  As stated previously, the Veteran's causes of death were listed as cardiomyopathy (including congestive cardiomyopathy), prostate cancer, and coronary artery disease.  The Veteran's service treatment records are silent for complaints, findings, treatment, or diagnoses related to these conditions.  In fact, the Veteran specifically reported that he was not treated for prostate disease or injury in service.  See Application for Compensation dated January 2003.  It has also not been alleged that the conditions were symptomatic in service, or at any time soon thereafter.  Therefore, service connection for the conditions causing the Veteran's death on the basis that the conditions became manifest in service and persisted is not warranted.  In sum, the Board finds that the evidence of record does not link Veteran's fatal disease processes to service.

The Board emphasizes that it is sympathetic to this appellant and is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107(a) (West 2014).  Accordingly, the Board finds that service connection for the cause of the Veteran's death is not warranted.









ORDER

Service connection for the cause of the Veteran's death is denied.





____________________________________________
A. S. Caracciolo
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


